Citation Nr: 1631534	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-30 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee chondromalacia.

2.  Entitlement to an increased disability rating in excess of 10 percent for right foot great toe osteoarthritis from June 10, 2009.  


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from July 1981 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied both service connection for a left knee disability and an increased rating in excess of 10 percent for the service-connected right foot great toe osteoarthritis.  

The issue of an increased rating for the right foot great toe osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed left knee chondromalacia. 

2.  The left knee chondromalacia was incurred in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left knee chondromalacia have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting service connection for left knee chondromalacia and remanding the issue of an increased rating for the right foot arthritis; therefore, no further discussion regarding VCAA notice or assistance duties is required at this time.

Service Connection for Left Knee Chondromalacia

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).  Chondromalacia that is not also diagnosed as arthritis is not a chronic disease listed under 38 C.F.R.	 § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 	 § 1154(a); 38 C.F.R. § 3.303(a). 

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 	 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran generally contends she developed the left knee disability during active service due to running in boots with a heavy backpack on a continuous basis.  See January 2010 notice of disagreement.  

Initially, the Board finds that the Veteran has a current diagnosis of left knee chondromalacia.  Review of VA treatment records show that in January 2005 the Veteran was diagnosed with chondromalacia of the left patella.  A July 2008 MRI revealed mild retropatellar chondromalacia with limited joint fluid.  Additionally, at the November 2009 VA examination, the Veteran was again diagnosed with left chondromalacia patella.  

Next, the Board finds that the evidence is at least in equipoise regarding whether the left knee chondromalacia was "incurred in" service.  Service treatment records show that in May 2001, during the separation examination, the Veteran stated that she had questions about a left knee condition and endorsed symptoms of swollen or painful joints.  Service treatment records are otherwise silent for complaints of left knee pain or other left knee disorder.  

VA treatment records show that in July 2004 the Veteran sought treatment for a left knee disorder.  At that time, the Veteran stated the left knee pain began approximately six years prior (during active service).  In January 2005, the Veteran again sought treatment for the left knee disability, stating she has a 10 year history of left knee pain that has become worse.  

On the January 2010 notice of disagreement, the Veteran stated that the left knee disability developed during service after continuous running in boots with heavy backpacks.  The Veteran stated on the November 2011 substantive appeal that she did not seek treatment for the pain during active duty service, but self-medicated with over-the-counter medication. 

At a VA examination in November 2009, the Veteran reported first seeing a physician for knee pain around 1996.  The VA examiner opined that the current left knee disability is less likely than not related to active service because there is only "subjective information." 

The Board affords this opinion low probative value because it is not based on a full and accurate history; rather, the opinion is based solely on the history documented in service treatment records.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  While the Veteran did not specifically seek treatment for a left knee disability during service, the Veteran did report concerns regarding a left knee disorder during active service, including at service separation, and she consistently and credibly has reported during the course of VA treatment and prior to the claim for service connection that the onset of symptoms began during active service.  While the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Veteran is competent to report symptoms of left knee pain, the onset of that pain, and any continuous symptomatology.  See Layno, 6 Vet. App. at 469.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the left knee chondromalacia was "incurred in" service, that is, it began in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of service connection.  


ORDER

Service connection for left knee chondromalacia is granted. 


REMAND

Increased Rating for the Right Foot Great Toe Osteoarthritis 

In November 2009, the Veteran was afforded a VA examination to help assess the severity of the right foot disability.  On the November 2011 substantive appeal, the Veteran stated she now suffers from symptoms on a daily basis, indicating the symptoms had worsened.  

Where a veteran claims that a disability is worse than when originally rated, and the available evidence is too remote to adequately determine the current state of the disability, VA must provide a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); see also Suttman v. Brown, 5 Vet. App. 127, 
138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  As the Veteran has indicated that her right toe disability has worsened since the most recent VA examination in November 2009, a remand is necessary to obtain a new examination regarding the symptomology of the right foot disability.    

The Board additionally notes that the November 2009 VA examiner diagnosed right foot pes planus and right foot plantar fasciitis, and opined those disabilities are not related to the service-connected right foot great toe osteoarthritis.  Nonetheless, the VA examiner did not address which symptoms from the nonservice-connected right foot disabilities, if any, could be distinguished from symptoms of the service-connected right foot great toe osteoarthritis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); see also 38 C.F.R. § 4.14 (2015) (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).  Therefore, the Board finds that a remand is necessary to attempt to differentiate the symptoms caused by the service-connected right foot great toe osteoarthritis and the nonservice-connected right foot plantar fasciitis and pes planus.  

Lastly, the Board notes that VA treatment records from after August 2009 have not been associated with the file.  As these records could indicate the symptomatology of the right foot disability during period on appeal since June 2009, the Board finds that a remand is necessary to obtain these records.  

Accordingly, the issue of an increased rating for the right foot disability is REMANDED for the following action:

1.  Obtain all VA treatment records from August 2009 that have not been associated with the claims file. 

2.  Contact the Veteran and request that she provide information as to any private medical treatment for the service-connected right foot osteoarthritis.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  Schedule a VA examination to assess the severity of the service-connected right foot disability.  The claims file should be presented to the examiner and all indicated tests should be performed.  The examiner is specifically asked to try to distinguish symptoms of the service-connected right foot great toe osteoarthritis from any nonservice-connected right foot disability.  If the examiner is unable to differentiate between symptomology and functional impairment attributed to each diagnosis, he or she should explicitly say so.  

4.  Then, readjudicate the issue of an increased rating for the right foot great toe disability.  If any benefit sought on appeal remands denied, furnish the Veteran and representative a supplemental statement of the case, and allow an appropriate amount of time for response before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


